                            Case 20-10883      Doc 179     Filed 05/13/21    Page 1 of 2
Entered: May 13th, 2021
Signed: May 13th, 2021

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                            (Greenbelt Division)

          In re:                                    )
          KEMPES JEAN                               ) Case No. 20-10883-LSS
          LORI LEE JEAN,                            )
                                                    ) (Chapter 7)
                 Debtors.                           )
           _________________________________________)___________________________________

                     ORDER GRANTING EMERGENCY MOTION TO COMPEL DEBTORS
                         TO ALLOW IMMEDIATE ACCESS TO REAL PROPERTY
                          IN CONNECTION WITH TRUSTEE’S PROPOSED SALE

                   UPON CONSIDERATION of the Emergency Motion to Compel Debtors to Allow

         Immediate Access to Real Property in Connection with Trustee’s Proposed Sale (the “Motion to

         Compel”) (ECF #159) filed by Gary A. Rosen, the Chapter 7 Trustee herein, the opposition (ECF

         #167) and reply (ECF #176) memoranda thereto, the arguments of counsel, and this Court being

         fully advised, it is hereby.

                   ORDERED that the Motion to Compel shall be and is hereby GRANTED; and it is further

                   ORDERED that the Debtors shall make the real property located at 19300 Erin Tree Court,

         Gaithersburg, MD 20879 (“the Property”) available for an inspection consistent with the terms and

         conditions of the proposed contract of sale between the Trustee and the prospective purchasers

         (“the Contract”) (ECF #158-2) on the following days and times:
                 Case 20-10883        Doc 179      Filed 05/13/21       Page 2 of 2




       Thursday, May 13, 2021:         from 5:00 p.m. to 7:00 p.m.
       Friday, May 14, 2021:           from 5:00 p.m. to 7:00 p.m.
       Saturday, May 15, 2021:         from 9:00 a.m. to 12:00 p.m.
       Sunday, May 16, 2021:           from 9:00 a.m. to 12:00 p.m.
       Monday, May 17, 2021:           from 5:00 p.m. to 7:00 p.m.; and it is further

       ORDERED the Debtors shall permit the prospective purchasers and their realtor, as well

as the Trustee, his realtor, and his counsel to access the Property on the foregoing days and times

in connection with the inspection contemplated by the Contract; and it is further

       ORDERED that the Debtors also shall permit an appraiser for the prospective purchasers’

lender to access the Property on the foregoing days and times for the purpose of performing an

appraisal of the Property pursuant to the Contract; and it is further

       ORDERED that the Trustee shall ascertain the day(s) and time(s) on which the persons

enumerated in the foregoing paragraphs intend to inspect or appraise the Property and shall

promptly advise Debtors’ counsel of the same in order to afford the Debtors as much advance

notice as is possible under the circumstances.

                                        END OF ORDER

Copies to:

Sari K. Kurland, Esq.
Hope Blocton, Esq.
Gary A. Rosen, Esq.
Roger Schlossberg, Esq.
Frank J. Mastro, Esq.
All parties requesting notice




                                                  2
